DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statements submitted on 10 December 2020 and 14 December 2020 were submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Summary
On February, 5 2021, Applicant amended claims 1, 3, and 13. Claims 1-14 remain pending in the application. 
Applicant’s amendment to Claim 3 overcomes the 112(b) rejection. 
The 103 rejections and the provisional nonstatutory double patenting rejections are maintained. The 103 rejections for amended claims 1 and 13 have been slightly modified to address the new recitations.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Suzuki et al (US 2016/0036102) and Koo (US 2003/0057701). Hereinafter referred to as Suzuki and Koo, respectively.
Regarding claim 1, Suzuki discloses a battery module (“battery unit” [0056], “31” Fig. 11) comprising:
a first cooling pipe (Suzuki “43” Fig. 13, [0065]);
a second cooling pipe (Suzuki “33” Fig. 13) connected to the first cooling pipe and arranged on a different plane than the first cooling pipe (Suzuki Fig. 13); and
a branch unit (Suzuki “62” Fig. 13, “joint” [0067]) connecting the first cooling pipe and the second cooling pipe (Suzuki Fig. 13).
Suzuki does not disclose wherein the branch unit includes:
	a lower connection pipe connected to the first cooling pipe and including a lower connection unit;
	an upper connection pipe connected to the second cooling pipe and including an upper connection unit; and
	a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which inserted into the other one of the lower connection pipe and the upper connection pipe,
	wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower connection pipe are inclined.

a lower connection pipe (Koo “1” Fig. 1 and Fig. 2, “female pipe” [0007]) and including a lower connection unit (Koo “13” Fig. 3 and Fig. 4, “screwing head portion” [0024]);
an upper connection pipe (Koo “7” Fig. 1 and Fig. 2, “14” Fig. 3 and Fig. 4 referred to “male pipe” [0008] and [0021]) and including an upper connection unit (Koo “20” Fig. 3, “auxiliary seal ring” [0020]); and 
a connection member (Koo “10” Fig. 3 and Fig. 4, “connector” [0020]) into which one of the lower connection pipe and the upper connection pipe is inserted and which is inserted into the other one of the lower connection pipe and the upper connection pipe (Koo [0024] and [0025]).
Koo teaches that this structure of the branch unit prevents leakage of the fluid at the connected portion of the pipes ([0012]), maintains sealing performance ([0026]), increases pipe connection efficiency ([0009]), and affords easy disconnection of the pipes when needed ([0009]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to replace the joint of Suzuki with the branch unit of Koo in order to achieve the connection of the first cooling pipe and the second cooling pipe, thereby also fulfilling the instant claim limitations of the lower connection pipe connected to the first cooling pipe, the upper connection pipe connected to the second cooling pipe, and wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower .

    PNG
    media_image1.png
    758
    877
    media_image1.png
    Greyscale


Claim 13 rejected under 35 U.S.C. § 103 as being unpatentable over Suzuki et al (US 2016/0036102) in view of Kim et al (US 2018/0241102) and Koo (US 2003/0057701). Hereinafter referred to as Suzuki, Koo, and Kim, respectively.
Regarding Claim 13, Suzuki discloses a battery module (“battery unit” [0056], “31” Fig. 11) comprising:
a first cooling pipe (Suzuki “43” Fig. 12, [0065]);
a second cooling pipe (Suzuki “33” Fig. 12) connected to the first cooling pipe and arranged on a different plane than the first cooling pipe (Suzuki Fig. 12);
a third cooling pipe (Suzuki “34” Fig. 12) and arranged on a different plane than the first cooling pipe (Suzuki Fig. 12); and
a branch unit (Suzuki “62” Fig. 12, “joint” [0067]) connected at least one of between the first cooling pipe and the second cooling pipe (Suzuki Fig. 12) and between the first cooling pipe and the third cooling pipe (Suzuki Fig. 12).
Suzuki does not disclose the third cooling pipe connected to the first cooling pipe; and
wherein the branch unit includes:
	a lower connection pipe connected to the first cooling pipe and including a lower connection unit;
	an upper connection pipe connected to the second cooling pipe and including an upper connection unit; and
	a connection member into which one of the lower connection pipe and the upper connection pipe is inserted and which inserted into the other one of the lower connection pipe and the upper connection pipe,

However, Kim discloses a battery module ([0123]) comprising:
a first cooling pipe (Kim group consisting of “156a”, “156b”, “142a”, “142b”, “154a”, “154b”, “152a”, and “152b” Fig. 1);
a second cooling pipe (Kim group consisting of “131” and “140a” Fig. 1) connected to the first cooling pipe and arranged on a different plane than the first cooling pipe (Kim Fig. 1); and
a third cooling pipe (Kim group consisting of “132” and “140b” Fig. 1) and arranged on a different plane than the first cooling pipe (Kim Fig. 1).
Kim teaches that this connection structure for the first cooling pipe, the second cooling pipe, and the third cooling pipe provides compact structure for the battery pack ([0191]), minimizes the ratio of the volume to the capacity, and maximizes the utilization of space in the device ([0192]).
Meanwhile, Koo discloses a branch unit (Fig. 3, “pipe connection structure” [0018]) wherein it includes:
a lower connection pipe (Koo “1” Fig. 1 and Fig. 2, “female pipe” [0007]) and including a lower connection unit (Koo “13” Fig. 3 and Fig. 4, “screwing head portion” [0024]);
an upper connection pipe (Koo “7” Fig. 1 and Fig. 2, “14” Fig. 3 and Fig. 4 referred to “male pipe” [0008] and [0021]) and including an upper connection unit (Koo “20” Fig. 3, “auxiliary seal ring” [0020]); and 

Koo teaches that this structure of the branch unit prevents leakage of the fluid at the connected portion of the pipes ([0012]), maintains sealing performance ([0026]), increases pipe connection efficiency ([0009]), and affords easy disconnection of the pipes when needed ([0009]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to, firstly, modify Suzuki in view of Kim by having the third cooling pipe connect to the first cooling pipe in order to achieve a battery module with a cooling pipe system that is compact and utilizes efficient space in a device such as a vehicle. Secondly, it would have been obvious for the skilled artisan to further modify Suzuki by replacing the joint of Suzuki with the branch unit of Koo in order to achieve the connection of the first cooling pipe and the second cooling pipe, thereby also fulfilling the instant claim limitations of the lower connection pipe connected to the first cooling pipe, the upper connection pipe connected to the second cooling pipe, and wherein each of the lower connection unit of the lower connection pipe connected to the upper connection pipe and the upper connection unit of the upper connection pipe connected to the lower connection pipe are inclined (see annotation on Suzuki Fig. 13 above, where the lower and upper connection units are on an incline). The skilled artisan would thus be able to additionally achieve a battery module with a cooling pipe system that has a reduced risk of leakage, consistent sealing performance, and efficient pipe connection/disconnection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12, and 14-15 of copending Application No. 16/342167, and further in view of Hiroi (US 2016/0258561). Hereinafter referred to as Park ‘167 and Hiroi, respectively. 
Regarding Claim 1, Park ‘167 claims a battery module comprising a first cooling tube, a second cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube, and a branching portion connecting the first cooling tube to the second cooling tube (claim 1). Examiner notes that the term “tube” although not the same exact term used in the instant claimed “pipe” are identical structural and functional terms and a skilled artisan would appreciate there is no patentable distinction between the two terms. 
Park ‘167 also claims that the branching portion comprises a lower connection tube connected to the first cooling tube, an upper connection tube connected to the second cooling tube, and a connection member into which one of the lower connection tube and the upper connection tube is inserted; the connection member being inserted into the 
Park ‘167 does not claim the specific features required of the claimed branched portion, i.e. the claimed “wherein a lower connection unit of the lower connection pipe connected to the upper connection pipe and an upper connection unit of the upper connection pipe connected to the lower connection pipe are formed to be inclined”. 
However, Hiroi discloses a connection member (1 Fig. 1) wherein a lower connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the lower connection pipe (41 Fig. 5A [0042] referred to as a “pipe line”) connected to the upper connection pipe (31 Fig. 5A [0042] referred to as a “pipe line”) and an upper connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the upper connection pipe connected to the lower connection pipe are formed to be inclined. Hiroi teaches that the connection member is used to facilitate connections between pipe line blocks ([0006]), which are used to form a hydraulic pressure circuit or a fluid supply circuit ([005]), while ensuring sealing performance ([0006]). Hiroi teaches that a lower connection unit and an upper connection unit that are formed to be inclined ([0022]) allows efficient O-ring attachment on the connector member used for connecting pipe line blocks ([0021]).
 Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 by adding in a lower connection unit and an upper connection unit of Hiroi in order to achieve a 

      Regarding Claim 5, Park ‘167 claims a connection member that comprises a seating portion supporting an end of one of the lower connection tube and the upper connection tube, and a latching portion latched to an end of the other of the lower connection tube and the upper connection tube (claim 8). Examiner notes that the term “seating” in comparison to “sealing”, and the term “latching” in comparison to “body” are identical structurally that a skilled artisan would appreciate there is no patentable distinction. In addition, as explained in Claim 1 above, the terms “portion” and “unit” have no structural, functional or patentable distinction. 

      Regarding Claim 6, Park ‘167 claims that the connection member comprises a core member and an outer cover member surrounding an outer surface of the core member (claim 6).


            Regarding Claim 7, Park ‘167 claims wherein the core member and the shell member are different in hardness from each other (claim 7, i.e. the hardness of the core member is different from the hardness of the outer cover member). 

Regarding Claim 9, Park ‘167 claims a lower branch block arranged between the first cooling tube and the lower connection tube (claim 9). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction. 


Regarding Claim 10, Park ‘167 claims an upper branch block arranged between the second cooling tube and the upper connection tube (claim 10). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.

Regarding Claim 11, Park ‘167 claims a first cooling plate in which the first cooling tube is arranged (claim 11). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.


Regarding Claim 12, Park ‘167 claims a second cooling plate in which the second cooling tube is arranged (claim 12). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.

Regarding Claim 13, Park ‘167 claims a first cooling tube, a second cooling tube connected to the first cooling tube and arranged on a different plane than the first cooling tube (as explained for the instant claim 1 above), and a third cooling tube that is connected to the first cooling tube and arranged on a different plane than the first cooling tube (claim 14, which is dependent on claim 1). As explained in Claim 1 above, the terms “pipe” and “tube” have no structural, functional or patentable distinction.
Park ‘167 also claims that the branching portion comprises a lower connection tube connected to the first cooling tube, an upper connection tube connected to the second 
Park ‘167 does not disclose the specific features required of the claimed branched unit, i.e. the claimed “wherein a lower connection unit of the lower connection pipe connected to the upper connection pipe and an upper connection unit of the upper connection pipe connected to the lower connection pipe are formed to be inclined”.
However, Hiroi discloses a connection member (1 Fig. 1) wherein a lower connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the lower connection pipe (41 Fig. 5A [0042] referred to as a “pipe line”) connected to the upper connection pipe (31 Fig. 5A [0042] referred to as a “pipe line”) and an upper connection unit (12 Fig. 1 [0037] referred to as an “inclined surface”) of the upper connection pipe connected to the lower connection pipe are formed to be inclined. Hiroi teaches that the connection member is used to facilitate connections between pipe line blocks ([0006]), which are used to form a hydraulic pressure circuit or a fluid supply circuit ([005]), while ensuring sealing performance ([0006]). Hiroi teaches that a lower connection unit and an upper connection unit that are formed to be inclined ([0022]) allows efficient O-ring attachment on the connector member used for connecting pipe line blocks ([0021]).
 Therefore, it would be obvious for a person of ordinary skill in the art at the time of the application filing date to modify the connection member of Park ‘167 by adding in a lower connection unit and an upper connection unit of Hiroi in order to achieve a 

Regarding Claim 14, Park ‘167 discloses a third cooling plate in which the third cooling tube is arranged (claim 15). As explained above in Claim 1, the terms “pipe” and “tube” have no structural, functional or patentable distinction.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments regarding rejection of claims under 35 U.S.C. § 103, and provisional nonstatutory double patenting rejections have been fully considered but they are not persuasive. 
Applicant argues that the lower connection pipe (“female pipe”) and the upper connection pipe (“male pipe”) of Koo are not connected to a first cooling pipe and a second cooling pipe, respectively.
In response to Applicant’s argument, with the modification of replacing the joint of Suzuki with the branch unit (“pipe connection structure”) of Koo, the lower connection pipe of the branch unit of Koo would be connected to the first cooling pipe of Suzuki (“43” Fig. 13), and similarly, the upper connection pipe connected to the second cooling pipe (“33” Fig. 13) as shown in the annotation of Suzuki Fig. 13 above.

Applicant appears to argue that the branch unit of Koo (“pipe connection structure”) is not applicable or relevant to propose modifications to Suzuki, and therefore a person of ordinary skill in the art would have no motivation to modify Suzuki. Furthermore, the applicant appears to argue that the rejection is based upon improper hindsight reasoning, supported by MPEP 2142. 
In response to Applicant’s argument, an object of the invention of Suzuki is to provide a battery module capable of preventing leakage of refrigerant (Suzuki [0007]), which can also be equated to a coolant. Meanwhile, an object of the invention of Koo is to provide a pipe connection structure with improved sealing performance within a connector (Koo [0011]), which can be reasonably used for liquids and gases ([0010]). Therefore, because the invention of Suzuki applies to refrigerants and coolants that can take on the form of liquids and gases, the invention of Koo may be used to propose modifications upon Suzuki without improper hindsight reasoning. 
Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that the proposed modification of replacing the joint of Suzuki with the branch unit (“pipe connection structure”) of Koo would uncouple the first cooling pipe (“43” Fig. 13) with the second cooling pipe (“33” Fig. 13), and render the joint of Suzuki unsatisfactory and inoperable for its intended use.
In response to Applicant’s argument, replacing the joint of Suzuki with the branch unit of Koo implies that the branch unit of Koo would take the place of the joint of Suzuki as shown in the annotation of Suzuki Fig. 13 above. It is also an accurate implication that the first cooling pipe of Suzuki would be uncoupled from the second cooling pipe of Suzuki in the process of replacing, but the end result would be that the branch unit of Koo would take the place of the joint of Suzuki, serving the same function as the joint of Suzuki is designed for. Lastly, because the joint of Suzuki is replaced in this modification, it is no longer needed and accurately is inoperable in this modification, but the branch unit of Koo operates in place of the joint and be sufficient for the invention as a whole of Suzuki.

Applicant appears to argue that the lower connection pipe (“female pipe”) and the upper connection pipe (“male pipe”) of Koo do not include a lower connection unit (“screwing head portion”, “13” Fig. 4) and an upper connection unit (“20” Fig. 4, “auxiliary seal ring”), respectively. 
In response to Applicant’s argument, as this office action has stated, Koo does disclose a lower connection pipe that includes a lower connection unit, and an upper connection pipe that includes an upper connection unit when the branch unit of Koo 

Applicant appears to argue that because the currently amended claims overcome the rejection of claims under 35 U.S.C. § 103, the provisional nonstatutory double patenting rejection is the only rejection remaining in the application and should be withdrawn based on MPEP 804.
In response to Applicant’s argument, the provisional nonstatutory double patenting rejection is not the only rejection remaining in the application as this office action maintains the rejections made under 35 U.S.C. § 103 to the currently amended claims. Therefore, the provisional nonstatutory double patenting rejection is also maintained and cannot be withdrawn based on MPEP 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721